REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/3/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (5/19/2020) of response to restriction requirement of 3/23/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 16-21 (canceled).

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are KR 20130049106 of Lee et al (hereinafter Lee ’106) and US 20140183478 of Lee et al (hereinafter Lee ’478).

Regarding Claim 1, Lee ’106 teaches a flexible color filter having a structure comprising: a base material film; an adhesive layer formed on the base material film; a separation layer formed on the adhesive layer; a black matrix layer formed on the separation layer; and a pixel layer formed between different portions of the black matrix layer. Lee ’478 teaches a flexible display device, a base material film, an adhesive layer, a separation layer and a black matrix layer; and wherein in the structure one of a touch sensor, a polarizer integrated touch sensor and a window film, or a stacked combination of at least one thereof, is laminated on the pixel layer or the planarization layer.

But none of them teaches that wherein the separation layer is formed of a composition of A/C/D and A/B/D, wherein the A is Acrylic series copolymer, the B is Acrylic series monomer, the C is Melamine series curing agent and the D is Propylene glycol mono methyl ether acetate.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a flexible color filter comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-9 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872